Citation Nr: 0946713	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from July 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and any current 
bilateral hearing loss is not otherwise etiologically 
related to such service.

2.	Recurrent tinnitus was not manifested in service or within 
one year of service discharge, and any current tinnitus is 
not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active duty service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in November 2007.  
The RO's July 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Madison 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded a VA audiological examination in October 2007.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he suffers from bilateral hearing loss 
and recurrent tinnitus as a result of in-service acoustic 
trauma.  Specifically, he contends that he was subjected to 
artillery, rifles, machine guns and grenades during service.  
The Board observes the Veteran received the Combat Infantry 
Badge.

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of in-service occurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such occurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2009).

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service- 
connected," but only "considerably lighten[s] the burden of a 
Veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service."  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

As noted above, the Veteran is in receipt of the Combat 
Infantry Badge.  Accordingly, the Board observes that the 
Veteran's description of his noise exposure, to include 
grenades and artillery fire, is consistent with that a member 
of the infantry would experience in combat.

Applying § 1154(b), the Board finds that the Veteran's 
description of his in-service injury, i.e., that he suffered 
acoustic trauma as a result of active service is consistent 
with the circumstances of combat.  With regard to other 
sources of injury to the Veteran's hearing, as discussed 
herein, the Board does not dispute the Veteran's claims of 
in-service noise exposure.  Therefore, further consideration 
of the Veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.

Initially, the Board observes that for purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; when the auditory thresholds 
for at least three of the frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

The report of an October 2007 VA audiology examination 
indicates the Veteran currently suffers bilateral hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385.  The October 
2007 VA examination also indicates the Veteran currently 
suffers from recurrent tinnitus.

Service treatment records are silent to any complaints of, or 
treatment for, hearing loss or tinnitus.  The Board 
acknowledges the Veteran sent a letter in November 1942 
complaining of a month-long history of hearing loss.  
However, the Veteran indicated in the letter this hearing 
loss was due to a change in altitude as opposed to acoustic 
trauma.  Further, the Veteran indicated the condition had 
fully resolved by the time he wrote the letter.  Finally, an 
October 1945 Report of Physical Examination, completed upon 
the Veteran's discharge from active duty, indicates the 
Veteran's hearing was 15/15 bilaterally.  As such, the Board 
finds the Veteran did not suffer chronic hearing loss or 
recurrent tinnitus in service.

In addition, there is no evidence that the Veteran suffered 
from sensorineural hearing loss within one year of separation 
from active duty.  Thus, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no evidence of record to indicate the 
Veteran complained of or was diagnosed with a hearing loss 
disability or recurrent tinnitus until approximately 1960, a 
period of approximately 15 years following separation from 
active service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

As noted above, the Veteran was provided a VA audiological 
examination in October 2007.  After examining the Veteran and 
the claims folder, the VA examiner opined that it is less 
likely than not that the Veteran's current bilateral hearing 
loss and recurrent tinnitus are related to in-service noise 
exposure.  With respect to bilateral hearing loss, the VA 
examiner noted the Veteran's in-service history of acoustic 
trauma, as well as post-service occupational and recreational 
noise exposure.  The VA examiner also noted the length of 
time between the Veteran's separation from active service and 
first documented complaints of hearing loss.  With regards to 
tinnitus, the VA examiner observed the Veteran was unable to 
remember when tinnitus first occurred, and his current 
tinnitus only occurs monthly. 

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability or recurrent tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current bilateral 
hearing loss and tinnitus and his in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is 
against this aspect of the Veteran's claim.  The Veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his current bilateral 
hearing loss or tinnitus is the result of his active service.  
In addition, the negative VA examiner's opinion and the 
length of time between the Veteran's separation from active 
service and first complaints of hearing loss and tinnitus 
weighs against the Veteran's claim.

Finally, the Board acknowledges that the Veteran himself has 
claimed his current hearing loss and tinnitus arise from his 
active service.  However, the Board notes that as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).










ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


